Citation Nr: 1512933	
Decision Date: 03/26/15    Archive Date: 04/03/15

DOCKET NO.  13-11 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for bilateral hearing loss.  
 

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel





INTRODUCTION

The Veteran had active service in the United States Army from May 1968 to May 1970.  

This matter comes before the Board of Veterans' Appeals (Board) from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The issues of entitlement to service connection for hearing loss is addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence of record indicates that the Veteran's cumulative noise exposure during his occupational history, to include, at least in part, his military service as a combat engineer, caused the development of current tinnitus.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Applicable law provides that service connection will be granted if it is shown that the Veteran experiences a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Analysis-Tinnitus

The Veteran contends that he developed tinnitus as a result of noise exposure experienced in active service.  Records indicate that he served as a combat engineer in the U.S. Army, and that he had service in the Panama Canal Zone.  The DD Form 214 indicates that the Veteran's related civilian occupational classification would be that of "blaster."  Thus, it is clear that noise exposure was part and parcel of the circumstances of his active service.  

The Veteran has been given two comprehensive VA audiology examinations to address the etiology of tinnitus.  It was indicated in both of these examination reports that the Veteran has reported tinnitus, and as this is a disorder which is uniquely identifiable by the senses, he is competent to make such a diagnosis as a layperson.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).

With respect to etiology, the earlier VA examination of record, dated in February 2012, noted that there was an issue with respect to the validity of the testing as regards both assessments of hearing loss and tinnitus.  While confirmation of a diagnosis of tinnitus was made, it was explained that there was a difference in pure tone threshold and speech discrimination (i.e. they "did not agree").  The examiner, despite the apparent problems in testing, nonetheless opined that it was less likely as not that tinnitus had causal origins in active service.  

A subsequent audiology examination, dated in March 2013, noted that the Veteran "reported forty-four years of civilian work, including pre and post-military work [noise exposure] without hearing protection.  [The Veteran's] tinnitus did not begin until thirteen years post-military service with unremarkable onset."  As a rationale, it was explained that the service treatment records made no mention of ear complaints.  

In essence, the 2013 examiner concluded that cumulative noise exposure over the Veteran's occupational life was responsible for his development of tinnitus.  While the Veteran did report the usage of hearing protection at times while in service, it is not readily apparent that this was always the case, and as noted, the Veteran has competently reported that tinnitus was experienced during his military service (in contrast to an onset several years after separation, which was noted in the 2013 examination).  Taking the Veteran's credible and competent testimony regarding an experience of tinnitus in a light most favorable to him (that is, taking it as competent and credible evidence of the disorder's continuous presence since service), it is indicated that despite the annotation in the 2013 examination, the Veteran has experienced tinnitus of varying severity since his discharge from service.  

It is also noted that the conclusion of the 2013 examiner was that the Veteran had a forty-four year occupational history of noise exposure, and that all portions of this noise exposure had a cumulative effect in the development of tinnitus.  Indeed, it was specifically noted that the Veteran's military service was significant for noise exposure, and that the only apparent reason for the negative opinion was that the service treatment records did not document ear complaints.  In this regard, it is noted that the mere lack of documentation in a contemporaneous service treatment record is not, in itself, a sufficient basis on which to rest a medical opinion.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

It would appear that the audiologist, in noting the lack of documentation of symptoms in service, determined that the military portion of the cumulative noise exposure was not significant in the development of tinnitus (i.e. non-service noise exposure was determined to be the cause).  Given, however, that the lack of documentation is not probative against the claim, and that the Veteran is competent to report his tinnitus as existing in service, it can be concluded that the entirety of the Veteran's cumulative noise exposure, to include, in part, his military noise exposure, played a causal role in the development of current tinnitus.  As such, there is a currently present disorder which has, at least in part, been linked to noise exposure in active military service.  Thus, the criteria for service connection have been met and the claim will be granted.  


ORDER

Entitlement to service connection for tinnitus is granted.  


REMAND

Hearing Loss

The Veteran, in his March 2013 VA examination, had been diagnosed with bilateral sensorineural hearing loss for VA purposes.  While an earlier examination of February 2012 failed to note such disablement as conclusively existing, there is no debate that the Veteran does experience the disorder for which he claims service connection.  At issue is whether such disorder had causal origins in service.  

The March 2013 VA examination report noted, essentially, that there was no evidence of hearing loss symptomatology in the service treatment records as a basis for entering an opinion that it was less likely as not that current bilateral hearing loss disablement had causal origins in active service.  This is, as noted in the decision above, an inadequate rationale for the purposes of answering the question on appeal.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Further, while it is true that the Veteran did not experience a hearing loss disability for VA purposes during service, he did have noted hearing loss symptoms in the form of a 30 decibel pure tone threshold at 4000Hz in the left ear at service entry, and the right ear noted a 10 decibel increase in pure tone threshold from service entry to separation, with a 20 decibel pure tone threshold at 4000Hz being noted at separation.  Thus, there is indication of symptoms present throughout service and an indication of worsening of these symptoms over time.  This should be specifically considered by the examiner on remand.  

Indeed, it is conceded that the Veteran had noise exposure throughout his occupational history, and this includes his time in active service (even if hearing protection was periodically utilized during his duties as an engineer).  While the service treatment records do not document hearing loss disability diagnosis, the Veteran has competently reported experiencing a loss of hearing acuity during service and in the years subsequent to service (although he is not competent to address etiology with respect to a hearing loss disability), and service treatment records do show a depreciation of hearing loss symptoms during service.  Accordingly, VA has a duty to provide an adequate examination to address the etiology of his hearing loss.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As that has not yet occurred, the case will be remanded for a new, comprehensive audiology opinion.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a comprehensive VA audiology examination for the purposes of determining the etiology of a current bilateral hearing loss disability.  In this regard, it is asked if it is at least as likely as not (50 percent probability or greater) that current bilateral hearing loss had causal origins, in whole or in part, with the Veteran's active service (to include conceded noise exposure while serving with a combat engineering unit).  The Veteran's symptoms of hearing loss at service entry, to include the noted worsening in symptoms in the right ear at separation, should be noted.  A rationale must accompany all conclusions made in the narrative portion of the examination report.  It is noted that the mere lack of documentation in the service treatment records is not, in itself, a sufficient basis for a rationale, and the examiner must note the Veteran's complaints of hearing acuity problems since service in coming to a conclusion.  

2.  Following the above-directed development, the Veteran's claims are to be re-adjudicated.  Should the claims remain denied, issue an appropriate supplemental statement of the case and forward the claims to the Board for adjudication.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


